DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overhang extending towards the interior portion of the apparatus in a direction that is parallel to the handle of the apparatus, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are: an engagement mechanism for engaging a bottom surface, in claim 1.
Such claim limitation(s) is/are: a depth gauge for guiding the engagement mechanism, in claim 1.
Such claim limitation(s) is/are: a fulcrum for distributing the force required to open a safety locked bottle cap, in claim 1.
Such claim limitation(s) is/are: an extension member for connecting the engagement mechanism and the depth gauge to the fulcrum and the handle, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
a. Claim 5 discloses, an “overhang” that “extends towards the interior portion of the apparatus in a direction that is parallel to the handle of the apparatus.” However, all of the figures clearly show handle (210) extending in a downward angled direction (See Figure 2) whereas the “overhang” (304) extends in an upward angled direction (Figures 2 and 3). How, can the upward angled direction be parallel to the downward angled direction?
b. Claim 7 recites the limitation, "the angle" in Line 1 and "the angle" in Line 2. There is insufficient antecedent basis for each of these limitations in the claim. 
c. Claim 7 also discloses, “an angle formed by the overhang and the depth gauge is determined by an angle formed between the extension member and the handle.” However, it is unclear how the angle formed between the extension member and the handle determines the angle formed by the overhang and the depth gauge. Is the angle formed by the overhang and the depth gauge adjustable or variable? How 
d. Claim 8 discloses, “wherein a smaller angle between the extension member and the handle may result in a greater angle between the depth gauge and the engagement mechanism.” It is unclear if the greater angle formed between the depth gauge and the engagement mechanism is actually required because of the limitation “may result”. Does a smaller angle actually change the angle between the depth gauge and the engagement mechanism into a greater angle? If so, how does the device vary the angles? Is the “overhang” portion or the engagement mechanism formed from a resilient material? No such description has been found in applicant’s specification. The examiner cautions entering any New Matter in a subsequent response. 
e. Claim 10 discloses, “the fulcrum distributes the force required to open the bottle cap across a portion of the bottle cap and through the curvature of the fulcrum.” There is insufficient antecedent basis for “the curvature” limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan (2576000).


In reference to claim 2, Cowan discloses that the engagement mechanism is a cleat (28/30) that lodges into the bottom surface of the bottle cap’s outer lip when the apparatus is appropriately fitted over the bottle cap (Figures 2, 3 and 5). 

In reference to claim 3, Cowan discloses that the engagement mechanism is further comprised of an engagement point (point on end of 28) that lodges into the bottom surface of the bottle cap’s outer lip when the apparatus is appropriately fitted over the bottle cap (Figures 2, 3 and 5).

In reference to claim 4, Cowan discloses that the engagement mechanism is an overhang (at 30) that extends beyond the depth gauge (Figure 5). 

As Best Understood, Cowan discloses that the overhang extends towards the interior portion of the apparatus in a direction (i.e. a horizontal rightward direction, as seen in Figure 3) that is parallel to the handle (see horizontal rightward direction of 12, as seen in Figure 3) of the apparatus (Figure 3). 

In reference to claim 7, As Best Understood, Cowan discloses that an angle (see angle formed between 32 and 28 in Figure 5) formed by the overhang and the depth gauge is determined by an angle (see angle formed between 20 and 12 in Figure 5) formed between the extension member and the handle because all of the other structural limitations have been met (Figures 1-3 and 5). 

In reference to claim 8, As Best Understood, Cowan inherently discloses that a smaller angle between the extension member and the handle “may” result in a greater angle between the depth gauge and the engagement mechanism because all of the other structural limitations have been met (Figures 1-3 and 5). 

In reference to claim 9, Cowan discloses that the fulcrum rests against the top surface of a bottle cap when the apparatus is appropriately fitted over the bottle cap (Figure 1). 

In reference to claim 10, Cowan discloses that the fulcrum distributes the force required to open the bottle cap across a portion of the bottle cap and through a curvature (i.e. lower surface of 14) of the fulcrum (Figure 1). 

. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (2576000) in view of Wallace (0941865) or Chaconas et al. (2007/0079670).

In reference to claim 6, Cowan discloses the claimed invention as previously mentioned above, but lacks, extending the overhang at an acute angle from the depth gauge. However, Wallace teaches that it is old and well known in the art at the time the invention was made to extend an overhang (at C’) at an acute angle (see figure below) from a depth gauge (C). In addition, Chaconas et al. teach that it is old and well known in the art at the time the invention was made to extend an overhang at an acute angle from a depth gauge (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Cowan, with the known technique of extending the overhang at an acute angle from the depth gauge, as taught by Wallace or Chaconas et al., and the results would have been predictable. In this situation, one could provide a more 
[AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: arc]
    PNG
    media_image1.png
    424
    365
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Acute angle)][AltContent: textbox (Overhang portion)][AltContent: textbox (Depth
gauge)][AltContent: arrow][AltContent: arrow][AltContent: arc]
    PNG
    media_image2.png
    258
    647
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaskins (4409864) discloses an apparatus capable of opening safety locked bottle caps comprising: an engagement mechanism (36, Figure 5) for engaging a bottom surface of a bottle cap’s (38) outer lip, a depth gauge (at 26) for guiding the engagement mechanism to an appropriate point on the bottle cap’s bottom surface, a fulcrum (lower surface 14, in Figure 3) for distributing the force required to open a safety locked bottle cap, the fulcrum resting over the top surface of the bottle cap when the apparatus is fitted over the bottle cap (Figure 3), a handle (at 12) for permitting a user to apply force to the apparatus for opening a safety locked bottle cap (Figure 1) and an extension member (24 or 28) for connecting the engagement mechanism and the depth gauge to the fulcrum and the handle (Figures 1-8). Nelson (2013/0327184) also shows that it is old and well known in the art at the time the invention was made to extend an overhang at an acute angle from a depth gauge (see figure below).
[AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: arc][AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Depth gauge)][AltContent: arrow][AltContent: textbox (Depth gauge)][AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: textbox (Second interpretation 
of overhang portion)][AltContent: textbox (First interpretation 
of overhang portion)]
    PNG
    media_image3.png
    395
    516
    media_image3.png
    Greyscale

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723